Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  157397                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re ILAYAN, Minors.                                            SC: 157397                             Kurtis T. Wilder
                                                                   COA: 339414                      Elizabeth T. Clement,
                                                                                                                     Justices
                                                                   Wayne CC Family Div:
                                                                    15-519777-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 15, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2018
           t0410
                                                                              Clerk